TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00593-CV


Isela Moreno and Latief Bowser, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-11-000731, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


PER CURIAM

	Appellant Latief Bowser's brief was due March 26, 2012.  The Court sent notice
to relator's counsel that the brief was overdue and extended his briefing deadline to June 4, 2012.
The brief has not been filed and relator's appointed counsel, John M. Sigman, did not respond
to the Court.
	The appeal is abated.  The district court shall conduct a hearing to determine
whether Bowser desires to prosecute this appeal, whether he is still indigent, and whether his
appointed counsel has abandoned the appeal.  See Tex. R. App. P. 38.8(b)(2); see also In the Interest
of T.V., 8 S.W.3d 448, 449-50 (Tex. App.--Waco 1999, no pet.) (applying Texas Rule of Appellate
Procedure 38.8(b) to suit involving termination of parental rights).  The court shall make appropriate
findings and recommendations.  A record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the clerk of this Court
for filing as a supplemental record no later than October 3, 2012.  See Tex. R. App. P. 38.8(b)(3).


Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   August 29, 2012